Order and judgment (one paper), Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about January 21, 1991, which confirmed the administrative determination by respondent in denying petitioner accident disability retirement, denied the petition and dismissed the proceeding, unanimously affirmed, without costs.
Nothing in the reports contemporaneously filed indicated that petitioner was seriously injured on December 7, 1987. The records of the treating hospital center noted a diagnosis of a bruised thumb, and x-rays revealed no fracture or dislocation. A subsequent examination conducted soon afterwards by petitioner’s physicians likewise showed no fracture or dislocation. Petitioner missed but one day of employment and then returned to full duty for a year without any documented thumb problems. The Medical Board properly took this history into account in making its determination regarding causation. The Board of Trustees properly relied upon the recommendation of the Medical Board, comprised of three physicians each of whom examined petitioner (see, Matter of Christian v New York City Employees’ Retirement Sys., 56 NY2d 841, 843; Matter of Delahunty v Board of Trustees, 173 AD2d 212, 213 [1st Dept 1991], lv dismissed 78 NY2d 982). Concur — Murphy, P. J., Carro, Ellerin, Asch and Smith, JJ.